December 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      OLGA GUTIERREZ, INDIVIDUALLY AND AS INDEPENDENT
     ADMINISTRATOR WITH WILL ANNEXED FOR THE ESTATE OF
            ENEDINA GUTIERREZ, DECEASED, Appellant

NO. 14-16-00755-CV                          V.

  STEWART TITLE COMPANY AND DON LORENZ AND JUDY LORENZ,
                           Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on August 31, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Olga Gutierrez, Individually and as Independent Administrator with Will
Annexed for the Estate of Enedina Gutierrez, Deceased.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.